Citation Nr: 1548250	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-09 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA parent's Dependency and Indemnity Compensation (DIC) benefits in the amount of $3,360.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2009.  The Veteran died in September 2009.  The appellant is the Veteran's father. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 determination of the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's request for a waiver of recovery of an overpayment of DIC benefits in the amount of $3,360.00.  The Atlanta, Georgia, RO has jurisdiction of the current appeal.  The Board has reviewed the electronic claims files on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The appellant was scheduled for a hearing before a member of the Board in July 2015.  He did not appear at the hearing, did not request postponement, and has not shown good cause for not attending the hearing; therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).


FINDING OF FACT

The overpayment of VA parent's DIC benefits in the amount of $3,360.00 was the result of misrepresentation on the part of the appellant.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of parent's DIC benefits in the amount of $3,360.00 is precluded by reason of misrepresentation on the part of the appellant.  
38 U.S.C.A. §§ 5302, 6102 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2015).  In May 2011, the RO informed the appellant that an overpayment was created for parent's DIC benefits because the appellant was in receipt of more Social Security income than originally reported.  

In May 2011, the appellant requested a waiver of repayment of the benefits on the basis that he was unaware of the duty to report Social Security income to VA.  In July 2011, the RO informed the appellant that a waiver of the debt was denied.  A February 2012 statement of the case explained to the appellant the bases for denial of the request for waiver of overpayment, and afforded the opportunity to present information and evidence in support of the appeal.  The bases for the denial were that an overpayment was created for parent's DIC benefits because the appellant was in receipt of more Social Security income than originally reported.  


In the current Board decision, the Board is finding herein that there is misrepresentation on the part of the appellant in the creation of the overpayment debt.  The July 2011 COWC decision concluded that that there was no fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment debt at issue, then reached the question of whether recovery of the overpayment debt would be against equity and good conscience.  The July 2011 COWC decision provided the appellant with the legal authority under 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.962 that a finding of misrepresentation, fraud, or bad faith on the part of the appellant in creation of the overpayment debt would preclude waiver of recovery of such overpayment.  Both questions are part of the same "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) (West 2014).

Similar to reopening cases that involve both the initial question of reopening and then the merits of any reopened claim, the appeal for a waiver of recovery of overpayment debt implicates both the question of whether fraud, misrepresentation, or bad faith on the part of the appellant precludes waiver of recovery of the overpayment as well as the subsequent question of whether recovery of the overpayment debt would be against equity and good conscience.  In this case, the Board is not precluded from finding misrepresentation even though the COWC decision did not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)) (holding that the Board finds that new and material evidence is not received to reopen a claim, and what the RO may have determined in this regard is irrelevant); Butler v. Brown, 9 Vet. App. 167, 171   (1996) (holding that any finding entered when new and material evidence has not been submitted "is a legal nullity"); Jackson v. Principi, 265 F.3d 1366, 1369   (2001) (recognizing the Board may consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board). 

The Board's current finding of misrepresentation in this case, where the COWC did not find misrepresentation, will not prejudice the appellant.  The bases for the COWC and SOC denial were that an overpayment was created for parent's DIC benefits because the appellant was in receipt of more Social Security income than originally reported.  The appellant has been given adequate notice of the need to submit evidence or argument on the question of misrepresentation, and has had an opportunity to submit such evidence and argument on the question of misrepresentation.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  During the pendency of this appeal, the appellant has submitted evidence and statements that addressed not only whether collection of the overpayment debt would be against equity and good conscience, but also address the threshold question of whether there was misrepresentation, fraud, or bad faith on the part of the appellant.  See May 2012 appellant's statement; October 2011 notice of disagreement; September 2015 informal hearing presentation.  The appellant did not limit his contentions or evidence to the question of whether collection of the overpayment debt would be against equity and good conscience.  The appellant was also scheduled to provide testimony pertaining to this appeal at a Board hearing, but failed to appear without requesting postponement or providing good cause for the failure to appear at the scheduled Board hearing.  For these reasons, the Board may proceed to adjudicate the threshold question of whether fraud, misrepresentation, or bad faith on the part of the appellant would preclude waiver of recovery of overpayment debt without prejudice to the appellant.  

Waiver of Recovery of an Overpayment Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2015).  

Any indebtedness of a claimant can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2015).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor: where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults: weighing the fault of the debtor against VA's fault.  (3) Undue hardship: whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose: whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment: failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment: reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

The appellant seeks waiver of recovery of the overpayment of VA parent's DIC benefits in the amount of $3,360.00.  The appellant contends that a waiver is warranted because he was not aware of the requirement to report Social Security income to VA and that he reported VA DIC benefits to Social Security Administration (SSA) and thought that SSA would inform VA of SSA income.  See May 2012 appellant's statement; October 2011 notice of disagreement; September 2015 informal hearing presentation. 

Initially, the evidence does not reflect, and the appellant has not alleged, that the debt at issue was invalid.  Therefore, the validity of the debt will not be addressed in this decision.  

The Board finds that the overpayment in the amount of $3,360.00 was the result of misrepresentation on the part of the appellant, which precludes waiver of recovery of the debt.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The December 2009 VA Form 21-535 reflects that the appellant denied claiming or having received SSA benefits.  The December 2009 VA letter informing the appellant of the award of parent's DIC benefits also informed the appellant that he must report all sources of income to VA.  The record reflects that the appellant was in receipt of Social Security income in the amount of approximately $327.00 from January 2008 and $346 from December 2008, to include at the time of filing the December 2009 VA Form 21-535, which demonstrates that the appellant denied claiming or receiving SSA benefits while he was in receipt of such benefits.  The December 2009 VA Form 21-535 explained that "[p]ayment from any source will be counted, unless the law indicates that they don't need to be counted" and instructed the appellant to "[r]eport all income ... and VA will determine any amount that does not count."  Moreover, the appellant failed to inform VA of Social Security income until VA discovered that the appellant was in receipt of such income in January 2011.  This constitutes misrepresentation on the part of the appellant because he knew or should have known of the requirement to report any source of income to VA.  

Because the appellant knew or should have known of the requirement to report all income, including Social Security income, to VA, and misrepresented to VA that he did not claim and was not in receipt of Social Security benefits, despite clear instructions to report all income, the Board finds that the creation of the overpayment was the result of misrepresentation on the part of the appellant; therefore, waiver of recovery of overpayment for parent's DIC benefits is precluded, and the appeal is denied without consideration as to whether recovery of the overpayment would be against equity and good conscience.


ORDER

Waiver of the recovery of overpayment of parent's DIC benefits in the amount of $3,360.00 is barred as a matter of law, and the appeal is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


